Citation Nr: 1606092	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO denied entitlement to service connection for high cholesterol and denied reopening of entitlement to service connection for left forearm and thumbs numbness with median neuropathy.  In June 2009, after receiving additional evidence, the RO in Columbia, South Carolina confirmed and continued the denials.  See 38 C.F.R. § 3.156(b) (providing for readjudication of the claim if new and material evidence received prior to the expiration of the appeal period).  The Atlanta, Georgia RO continued the denial on the merits of the claim for entitlement to service connection for high cholesterol in a July 2012 statement of the case (SOC), that office forwarded the appeal to the Board.

Review of the record reflects that a claim for entitlement to service connection for high cholesterol had previously been denied in July 1989.  Although in its rating decisions and SOC the RO addressed only the merits of the claim, it referenced the prior denial in the March 2009 VCAA letter discussed below, indicating that the Veteran had to submit new and material evidence to reopen this claim.  Regardless of the RO's actions in this regard, the Board must first address the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for high cholesterol prior to addressing the merits of the claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (stating that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO granted or denied an application to reopen).
 
In March 2015, the Veteran testified before the undersigned during a videoconference hearing with the Atlanta RO; a transcript of that hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied the Veteran's claim for entitlement to service connection for high cholesterol.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the July 1989 decision is cumulative and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim; the diagnoses of high cholesterol and hypercholesterolemia are laboratory test results that are not disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The July 1989 decision that denied the claim for entitlement to service connection for high cholesterol is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the July 1989 decision is not new and material and the criteria for reopening of the claim for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations direct VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA applies in the instant case and the requirements of the statutes and regulation have been met.  

The RO's March 2009 letter indicated that the Veteran's claim for service connection for high cholesterol had previously been denied because the evidence of record regarding high cholesterol failed to show a disability for which compensation may be established and that high cholesterol, in and of itself, is not considered a disability for which service connection can be granted.  The letter also indicated that the Veteran was required to submit evidence showing a disability due to high cholesterol.  See VAOPGCPREC 6-2014 (Nov. 21, 2014) (stating  that the plain language of 38 U.S.C.A.§ 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim).  In addition, VA provided pre-adjudication notice to the Veteran in January 2008 and March 2009 of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence relating to the application to reopen.  The Veteran was not afforded a VA examination specifically in connection with this matter.  However, the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec 'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  As new and material evidence has not been received for the reasons indicated below, no VA examination is required.

Moreover, during the March 2015 Board hearing, the undersigned explained the issues on appeal, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  
See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the matter being decided herein.

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In July 1989, the RO denied the Veteran's claim for entitlement to service connection for high cholesterol.  The Veteran was notified of this denial in an August 1989 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Although the RO noted in the July 1989 rating decision that the post-service laboratory findings and reports were within normal limits, the basis for this denial was that, notwithstanding evidence of elevated cholesterol on the Veteran's August 1988 retirement examination, laboratory findings such as high cholesterol cannot in and of themselves be considered a disability.  The RO stated that, when not associated with the current picture or disability, these findings can be noted but are not diagnostic or indicative of any underlying health problem.

The evidence since the July 1989 denial is cumulative and redundant.  The lay and medical evidence reflects that the Veteran suffers from high cholesterol and hypercholesterolemia, which is defined as "excessive cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1922 (32d ed. 2012).  The basis for the prior denial, however, was that even assuming that the Veteran has high cholesterol, this is not a disability for which service connection may be granted.  The evidence received since the prior denial does not in any way address or change this fact.  A current disability is still required to establish entitlement to compensation.   Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect," 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying the definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), VA has made clear that high cholesterol and hypercholesterolemia are not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Although not necessarily binding on the Board, the reasoning in the supplementary information, that laboratory test results are merely measurements and not disabilities under VA law and regulations, is persuasive and consistent with the views of the Secretary.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2015) (stating that the Board is bound by the applicable statutes and regulations, opinions of VA's general counsel, and instructions of the Secretary, but not by Department manuals, circulars, or similar administrative issues).

Thus, although high cholesterol may be a risk factor for disability or due to an underlying disability, it is not itself a disability for VA purposes and there is neither argument nor evidence that the Veteran's high cholesterol is either a risk factor or due to an underlying disability.  Moreover, although the Veteran stated during the Board hearing that his high cholesterol prevented him from working, he did not explain the basis for this conclusion, indicate that there was any evidence in the record to support this assertion, or state that he had been told by a health care professional of such a connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (finding that a layperson is competent to report a contemporaneous medical diagnosis).  The Veteran's statement therefore does not raise a reasonable possibility of substantiating the claim or otherwise constitute new and material evidence.

As high cholesterol is not a disability for which service connection may be granted, the evidence received since the prior denial is cumulative and redundant of the evidence already of record, because it continues to show that the Veteran has not met the current disability requirement.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The evidence received since the prior denial is thus not new and material and the criteria for reopening have therefore not been met.  As the threshold burden of submitting new and material evidence has been met, the benefit of the doubt doctrine is doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The application to reopen a claim for entitlement to service connection for high cholesterol is denied.


REMAND

In July 2009, within a year of the RO's June 2009 confirmation and continuation of the denial of the claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy, the Veteran filed a statement in support of claim (VA Form 21-4138) specifically disagreeing with this determination.  This document was therefore a valid notice of disagreement (NOD) with the June 2009 rating decision on this issue.  38 C.F.R. §§ 20.201, 302(a) (2009).  Prior to issuance of a SOC on this issue, the Veteran submitted two documents in June 2011.  One was a statement in support of claim in which he wrote, "Please take my neuropathy, numbness of the extremities out of the appeal process and work under normal processing channels," and indicating that the attached evidence indicated that his neuropathy was likely the result of his service-connected diabetes.  The attached document was a physician's statement indicating that the Veteran had neuropathy due to his service connected diabetes.  The RO interpreted these documents as a withdrawal of the appeal from the denial of the application to reopen the claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy and sent a July 2011 letter indicating that it was therefore closing the appeal.

During the Board hearing, the Veteran indicated that he did not intend to withdraw his appeal from the denial of the claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy.  Board Hearing Transcript, at 10.  Based on the nature and context of the submitted documents, the Board finds that the June 2011 statement was not a valid withdrawal of the appeal.  The Veteran's reference to "normal processing channels" and submission of a document supporting the claim reflects that he wanted to switch from the Decision Review Officer (DRO) review process to the traditional appeal process.  The submission of additional evidence to VA indicates that the Veteran did not intend to withdraw the appeal.  Although the RO has issued multiple subsequent decisions denying reopening of a claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy, those decisions do not affect the procedural posture of the matter.  Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending.").  As a NOD was filed but no SOC has been issued, a remand for issuance of a SOC in this matter is warranted.  See 38 C.F.R. § 19.9(c) (2015).

Accordingly, the application to reopen the claim for entitlement to service connection for left forearm and thumbs numbness with median neuropathy is REMANDED for the following action:

Undertake all appropriate steps to issue the Veteran (and his representative an SOC addressing the issue of entitlement to service connection for left forearm and thumbs numbness with median neuropathy.  Inform the Veteran and his representative that a timely substantive appeal must be filed to perfect the appeal.  Thereafter, if the Veteran files a timely substantive appeal on this issue, undertake any indicated development and return this matter to the Board in compliance with requisite appellate procedures.
.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


